Title: To George Washington from George Leonard, 24 July 1789
From: Leonard, George
To: Washington, George



Sr
July 24th 1789

I beg Leave to recommend for the office of Collectors in the County of Bristol and State of Massachusetts—which County is part of the district I represent—The Following Persons Edward Pope Esqr. for the Port of New Bedford and Hodijah Baylies Esqr. for the Port of Dighton.
I am well acquainted with those Gentlemen and believe them

to be well qualified to discharge the duties of that Office and that they will be agreable to the People in General. I have the Honour to be with very great Respects your most Obedient & Humble servant

George Leonard

